Citation Nr: 0201641	
Decision Date: 02/19/02    Archive Date: 02/25/02

DOCKET NO.  94-22 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for revocation of the forfeiture of Department 
of Veterans Affairs benefits (except insurance benefits), 
under the provisions of 38 U.S.C.A. § 6103.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran served on active duty from November 1941 to May 
1942.  He was a prisoner of war of the Imperial Japanese 
Government from April to May 1942, and he died in a 
concentration camp at that time.  The appellant is the widow 
of the veteran.

This appeal arises from a November 1993 rating decision of 
the Manila, Republic of the Philippines, Regional Office (RO) 
that determined that new and material evidence had not been 
submitted to reopen the appellant's claim for revocation of 
the forfeiture of her Department of Veterans Affairs (VA) 
benefits (except for insurance benefits), under the 
provisions of 38 U.S.C.A. § 6103 (West 1991 & Supp. 2001).  
In a November 1996 decision, the Board of Veterans' Appeals 
(Board) determined that new and material evidence had not 
been submitted to reopen the appellant's claim for revocation 
of the forfeiture in place.  On further appeal, the United 
States Court of Appeals for Veterans Claims (Court), in an en 
banc decision on February 15, 2000, vacated the Board's 
November 1996 decision and remanded the matter for 
readjudication.  In September 2000 the Board remanded this 
matter to the RO for further action consistent with the 
Court's February 2000 decision.  The case is now back before 
the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained.

2.  By decision of May 1990, the Board determined that under 
the provisions of 38 U.S.C.A. § 3503(a) (now 38 U.S.C.A. § 
6103(a)), the appellant had forfeited all accrued or future 
gratuitous benefits under laws administered by the VA. 
3.  Additional evidence submitted since the May 1990 Board 
decision is either cumulative, or is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The May 1990 Board decision became final.  38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. §§ 3.104, 20.1100 (2001).  

2.  Evidence submitted since the May 1990 Board decision is 
not new and material; and the appellant's claim of 
entitlement to revocation of a forfeiture of VA benefits may 
not be reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicability of the Veterans Claims Assistance Act of 2000

The statutes governing the adjudication of claims for VA 
benefits have recently been amended and new regulations have 
been adopted to implement the new legislation.  The amended 
statutes and regulations direct that, upon receipt of a 
complete or substantially complete application, the VA shall 
notify the claimant of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim.  The VA shall make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, §§ 3, 4, 
114 Stat. 2096, 2096-2099 (2000); (enacted at 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West Supp. 2001)); 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326(a)).  The changes in the law 
and regulations are applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

Here, the appellant was notified in the November 1993 letter, 
the January 1994 statement of the case (SOC), and the 
November 1996 Board decision of the need to submit new and 
material evidence to reopen the claim for revocation of 
forfeiture.  In the February 2000 Court decision, the 
September 2000 Board remand, the February 2001 supplemental 
statement of the case (SSOC), and the October 2000 letter, 
she was notified of what might be necessary, evidentiary 
wise, in order to reopen the claim for revocation of 
forfeiture.  Finally, she was notified in an April 2000 
letter from the Board that she had 90 days from the date of 
the letter to submit any additional evidence.  The Board 
finds that information already provided to the appellant 
satisfies VA's notification requirements. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Here, the 
appellant has been apprised of the requirements to 
substantiate her claim, and has not identified any relevant 
evidence outstanding.  Consequently, the Board finds that 
VA's "duty to assist" requirements are also met.  

The issue now before the Board has been adjudicated under 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) and 38 C.F.R. 
§ 3.156.  Since that is a more liberal standard than that 
outlined by the Court in Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1999), no greater benefit could possibly flow to 
the appellant from adjudication under Colvin, or under 
standards applied in criminal or adversarial administrative 
procedures.  Consequently, further remand for adjudication 
under more stringent standards would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Factual Background

By decision of April 1988, the Director of the Compensation 
and Pension Service determined that the appellant had 
forfeited all rights, claims, and benefits under the laws 
administered by the VA, except laws pertaining to insurance 
benefits.  It was held that the evidence of record clearly 
established beyond a reasonable doubt that the appellant had 
knowingly, intentionally, and deliberately furnished and/or 
caused to be presented to the VA, materially false and 
fraudulent statements and evidence in support of her claim 
for death benefits as the unremarried widow of the veteran by 
misrepresenting her true marital status.  The appellant was 
informed of this forfeiture decision, which she subsequently 
appealed to the Board. 

By decision in May 1990, the Board ruled the forfeiture was 
warranted and denied revocation of the forfeiture.  The Board 
specifically found that the appellant had, beyond a 
reasonable doubt, knowingly and deliberately made and 
submitted to the VA false statements concerning a marital 
relationship subsequent to her marriage to the veteran, thus 
obtaining VA benefits to which she had no legal entitlement.  

The evidence of record when the Board considered the 
appellant's claim in May 1990 is summarized as follows:

Following the veteran's death in 1942, the appellant 
remarried in February 1949.  A copy of this marriage 
certificate bearing the stamp of the civil registrar of the 
municipality of Irosin in the province of Sorsogan is in the 
claims file.  Various affidavits and depositions from the 
appellant and others indicate that she separated (and lived 
apart) from her second husband a short time after the 
marriage ceremony took place.  She did not report this 
marriage to the VA and repeatedly denied having remarried 
when she was questioned.  The substantive appeal form which 
she filed in January 1989 in conjunction with her appeal to 
the Board contains her written statement that, "..if ... I 
stated that I had been married to [her second husband], I 
would have not been awarded death benefits".  

Relevant evidence submitted since the May 1990 Board decision 
consists of the appellant's own written contentions, which 
duplicate her assertions considered by the Board in 1990.  
She has also submitted a statement, dated in September 1987, 
and not previously of record, which is addressed to "whom it 
may concern" and indicates that a staff member of the office 
of the civil registry searched the files of the Irosin, 
Sorsogan Civil Registry and was unable to find a record of 
the death of her second husband; and she has submitted a 
similarly addressed statement, dated in March 1989, and not 
previously of record, which indicates that the Chief of the 
Certification Section was unable to find a record showing her 
marriage to her second husband.  

In June 1993 the appellant submitted letters, essentially 
requesting that her claim to revoke the forfeiture be 
reopened.  In support of her request, she claimed that she 
was an unremarried widow, and entitled to VA benefits under 
the new liberalizing law under which a widow whose 
compensation was terminated because of remarriage, may be 
restored to surviving spouse status upon the death of the 
second husband.  The appellant claimed that her second 
husband died in January 1955.  She enclosed a death 
certificate in support of her claim. 

In a November 1993 letter, the RO advised the appellant that 
in order to reopen the claim to revoke forfeiture, and 
restore entitlement to death benefits, she would have to 
submit new and material evidence in support of the claim.
In November 1996 the Board issued a decision, finding that 
new and material evidence had not been submitted to reopen 
the claim for revocation of the forfeiture of VA benefits 
(except insurance benefits), under 38 U.S.C.A. § 6103.  The 
appellant appealed this decision to the Court.  In February 
2000 the Court issued a decision vacating the Board's 
November 1996 decision and remanding the matter to afford VA 
and the Board an opportunity to ascertain whether the 
additional evidence was new and material and to determine 
what evidence would be required for the appellant to reopen 
the forfeiture.  

In April 2000 the Board sent a letter to the appellant and 
her representative, advising her that she could submit 
additional argument and evidence in support of her appeal, 
within 90 days of the date of the letter.  

In September 2000 the Board remanded this matter to the RO to 
readjudicate the veteran's claim under both the standard 
enunciated in Hodge and in 38 C.F.R. § 3.156 and the standard 
used in most adversarial administrative contexts ("reasonable 
possibility" that the outcome would change).  

In an October 2000 letter, the RO advised the appellant of 
the opportunity to submit additional evidence to support her 
appeal seeking to reopen her claim for the revocation of the 
forfeiture decision under the provides of 38 U.S.C.A. § 6103.  
She was advised to submit evidence that had not been 
"previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim".  

In the February 2001 SSOC, the RO cited Hodge and 38 C.F.R. 
§ 3.156, and denied the appellant's claim, finding that the 
evidence submitted was not new and material.  

Analysis

Under governing law, a person who knowingly makes or arranges 
for or procures the making of a false or fraudulent 
affidavit, declaration, or statement concerning any claim for 
benefits under any law administered by the Secretary shall 
forfeit all rights, claims, and benefits under all such laws.  
38 U.S.C.A. § 6103(a).  According to the implementing 
regulation, fraud is any act committed when a person 
knowingly makes or causes to be made or conspires, combines, 
aids, or assists in , agrees to, arranges for, or in any way 
procures the making or presentation of a false or fraudulent 
affidavit, declaration, certificate, statement, voucher, or 
paper, concerning any claim for benefits under any of the 
laws administered by the VA (except laws relating to 
insurance benefits).  After September 1, 1959, any person who 
commits fraud in the Philippine Islands, forfeits all rights 
to benefits under all laws administered by the VA, other than 
laws relating to insurance benefits.  38 C.F.R. § 3.901(a), 
(b), (d).

To reopen a finally disallowed claim, a claimant must present 
new and material evidence with respect to the claim.  
38 U.S.C.A. § 5108.  In its September 2000 decision in this 
case, the Court addressed the issue of whether a Section 6103 
bar would forfeit procedural rights so as to prevent the 
affected person from ever revisiting or again contesting the 
basis for the forfeiture decision.  The Court held that a VA 
benefits recipient or claimant who has been the subject of a 
final decision declaring forfeiture of eligibility for VA 
benefits may have that final decision reopened upon the 
presentment of new and material evidence or revised based on 
a finding of clear and unmistakable error in the original 
forfeiture decision.  [citation redacted].

The Court in [citation redacted] then considered the application of the 
new and material evidence standard to reopening declarations 
of forfeiture, and noted that in its November 1996 decision, 
the Board, in finding that new and material evidence had not 
been submitted to reopen a claim for revocation of the 
forfeiture of VA benefits under the provisions of 38 U.S.C.A. 
§ 6103, applied the criteria for reopening on the basis of 
new and material evidence enunciated in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1999) (requiring that "material" 
evidence be "relevant [to] and probative of the issue at 
hand" and present a "reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome.")  The Court then 
noted that the Colvin materiality test was overruled by the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Hodge ruling provided for a reopening standard pursuant 
to 38 C.F.R. § 3.156(a).  Under this standard, New and 
material evidence means evidence not previously submitted to 
agency decision-makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

The Court reasoned, in the September 2000 decision, that the 
concept of "new and material evidence" is one that is 
generally associated with the pro-claimant, non-adversarial 
claims adjudication process but that a "forfeiture action is 
an adversarial process initiated by the [VA] Secretary to 
protect the public from false or fraudulent claims and it 
must be declared 'beyond a reasonable doubt.'"  The Court 
also noted that the forfeiture process was not unlike the 
procedure for reopening verdicts in the criminal sector and 
adverse decision by most administrative agencies.  The Court 
observed that in criminal cases it has been held that a new 
trial must be granted only when the new evidence is material, 
that is, when there is a "reasonable probability that . . . 
the result of the proceeding would have been different."  
United States v. Bagley, 473 U.S. 667, 682 (1985).  The Court 
further observed that in somewhat adversarial arenas, such as 
Social Security Administration adjudications, a previous 
decision is reopened if there is a "reasonable possibility 
that [the new evidence] would have changed the outcome of the 
Secretary's determination."  Chaney v. Schweiker, 659 F.2d 
676, 679 (5th Cir. 1981).  [citation redacted].  

Upon noting this distinction between the standard used in 
most pro-claimant, non-adversarial VA claims adjudications 
and typical adversarial administrative actions, the Court 
declined to decide which standard to apply and decided to 
permit the Secretary and the Board to address this matter in 
the first instance.  The Court remanded the case "for 
readjudication in order for the [VA] Secretary and the Board 
to address in the first instance what evidence is required 
for [the appellant] to reopen the VA-benefits-eligibility 
forfeiture imposed upon her by evidence found to show beyond 
a reasonable doubt that she had committed fraud in seeking 
such benefits."  See [citation redacted].  

While the majority in [citation redacted] did not specifically indicate 
what kind of evidence would be new and material and would 
suffice to reopen cases such as this, but instead left the 
matter for the Secretary of VA and the Board to address in 
the first instance, the Board is not entirely devoid of 
guidance from the Court in this respect.  In a concurring 
opinion, two authors of the majority opinion observed "that 
a new and material evidence standard is not necessarily a 
light burden to meet; indeed, it is difficult to perceive of 
any evidence that would 'bear directly and substantially upon 
the specific matter' (38 C.F.R. § 3.156(a)) other than 
evidence exculpatory of the claimant's misdeeds or evidence 
showing VA fraud in the original decision."  [citation redacted], at 
331.  In a dissenting opinion, Chief Judge Nebeker stated: "I 
ask what else could it be but evidence tending to negate the 
established fraud."  [citation redacted].  These 
concurring majority and dissenting opinions are noted because 
they are not significantly apart regarding the type of 
evidence needed to reopen a claim for revocation of a 
forfeiture under 38 U.S.C.A. § 6103.  

Regarding the Court's observation of the distinction between 
the standard for reopening used in "most pro-claimant, non-
adversarial VA claims adjudications" and the standard in 
"typical adversarial administrative actions," and the 
Court's invitation to the Secretary and the Board to address 
this matter in the first instance, the Board notes that the 
Secretary has not spoken in this matter.  Since it is charged 
with making a determination in the instant case, the Board 
must address the matter, albeit only with respect to the 
instant case.  38 C.F.R. § 20.1303.  In doing so, the Board 
does not purport to speak for the Secretary and, indeed, 
cannot do so.  

The Board finds no specific legal authority for applying in 
this case a standard to reopen other than the standard under 
38 C.F.R. § 3.156(a), espoused by the Federal Circuit in 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  There is no 
regulation paralleling § 3.156(a) which is to be applied when 
the process becomes adversarial, such as when revocation of a 
forfeiture is sought.  Furthermore, the Board finds 
(specifically in the circumstances of the instant case) that 
the interest of VA in protecting "the public from false or 
fraudulent claims" is adequately served by the application 
of the standard in 38 C.F.R. § 3.156(a).  

The May 1990 final Board decision that upheld the appellant's 
forfeiture of entitlement to VA benefits (other than 
insurance benefits) under 38 U.S.C.A. § 6103 (then 38 U.S.C. 
§ 3503) was premised on a finding that "The appellant, 
beyond a reasonable doubt, knowingly and deliberately made 
and submitted to the VA false statements concerning her 
marital relationship with [redacted] in obtaining VA benefits to 
which she had no legal entitlement."  The Board noted that 
the appellant had remarried in 1949 and, in order to obtain 
VA benefits as an unremarried widow, made false statements 
about the remarriage to VA field examiners in 1959, 1960, and 
1970 and in official documents in 1971.  

Essentially, there are two questions the Board must address:  
1.  In this case what type of evidence "bears directly and 
substantially upon the specific matter under consideration" 
and "is so significant that it must be considered in order 
to fairly decide the merits of the claim?"  2.  Has the 
appellant submitted evidence of this type that was not 
previously submitted, and is neither cumulative nor 
redundant?

As was noted above, the Board decision in May 1990 was 
premised on a finding that the appellant "beyond a 
reasonable doubt knowingly and deliberately made and 
submitted to the VA false statements concerning her marital 
relationship with [redacted] in obtaining VA benefits to which 
she had no legal entitlement."  Accordingly, the response to 
the first question is that the only evidence that would bear 
directly and substantially upon the specific matter under 
consideration and would be so significant that it must be 
considered in order to fairly decide the merits of the claim 
would be evidence tending to show that she did not do so.   

As to the second question, additional relevant evidence 
submitted since the May 1990 Board decision includes the 
appellant's own written contentions.  These duplicate her 
assertions which were considered by the Board in 1990.  She 
has also submitted a statement dated in September 1987, not 
previously of record, addressed to "whom it may concern," 
indicating that a staff member of the office of the civil 
registry searched the files of the Irosin, Sorsogan Civil 
Registry and was unable to find a record of the death of the 
appellant's second husband and a statement dated in March 
1989, also not previously of record, which is similarly 
addressed and indicates that the Chief of the Certification 
Section was unable to find a record showing the marriage of 
the appellant to her second husband, [redacted]
[redacted].  As these statements were not of record when the 
Board made its 1990 decision, they are "new" evidence.  
However, this evidence cannot be considered "material" since 
the statements do not show that the marriage and the death 
did not take place, merely that the records could not be 
located at a later date.  Moreover, since the claims file, 
before the Board in 1990 and today, contains both the 
marriage certificate and the death certificate at issue, the 
subsequent loss of such certificates from official records 
depositories has no probative value on the matter of whether 
the events reported in the certificates actually occurred.  
Thus, this evidence does not bear directly and substantially 
upon the specific matter under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
Hodge, supra.  The appellant forfeited VA benefits other than 
insurance benefits under 38 U.S.C.A. § 6103 because she 
committed fraudulent acts in concealing her second marriage 
from the VA for the purpose of obtaining benefits to which 
she was not entitled.  The new evidence submitted does not 
tend to show that she had not made the false statements and 
not committed the fraudulent acts.  It merely shows 
deficiencies in record maintenance.  Therefore, it is not 
material, and the previously-denied claim for revocation of a 
forfeiture of VA benefits under 38 U.S.C.A. § 6103 may not be 
reopened.  


ORDER

The appeal to reopen a claim for revocation of the forfeiture 
of the appellant's right to VA benefits is denied.



		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

 

